--------------------------------------------------------------------------------

Exhibit 10.18
 


 
FORM OF SHARE APPRECIATION RIGHTS AGREEMENT
 


 
[Employee Name]
[Address]
[City, State, Zip]


RE:  Grant of Share Appreciation Rights
 
Dear [Name of Employee]:
 
Vail Resorts, Inc. (the “Company”) is pleased to confirm that you were granted
an award of Share Appreciation Rights on [date] (the “Grant Date”) on the terms
set forth herein and pursuant to the Company’s Amended and Restated 2002 Long
Term Incentive and Share Award Plan (the “Plan”), the terms of which are
incorporated herein by reference. Capitalized terms used and not defined herein
have the meanings set forth in the Plan.
 
1. Share Appreciation Rights Terms.
 
(a)  Grant.  On the Grant Date you were granted Share Appreciation Rights with
respect to [Number] shares of the Company’s common stock, $0.01 par value per
share (the “SAR Shares”), at an exercise price per Share Appreciation Right
equal to [Amount] (the “Exercise Price”).  Your Share Appreciation Rights will
expire at the close of business on the tenth anniversary of the Grant Date (the
“Expiration Date”), subject to earlier expiration in connection with the
termination of your employment as provided below.
 
(b)  Exercisability/Vesting.  Your Share Appreciation Rights will be exercisable
only to the extent they have vested. Your Share Appreciation Rights will be
vested with respect to [Percentage Amount]% of the SAR Shares (rounded to the
nearest whole share) on each of the [____, through ______] anniversaries of the
Grant Date, if and only if you have been continuously employed by the Company
and/or its Subsidiaries from the date of this Agreement through such
dates.  Upon the termination of your employment for any reason, by you or by the
Company and/or its Subsidiaries, with or without cause, all of your unvested
Share Appreciation Rights shall expire and be of no further force or effect. Any
such termination shall not affect your vested Share Appreciation Rights, which
shall remain exercisable pursuant to paragraph 1(d) below.
 
(c)  Change in Control.
 
(i)  As used in this Agreement, “Change in Control” shall mean an event or
series of events by which:
 
(A)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent, or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 35% or more of the equity securities of the Company
entitled to vote for members of the Board or equivalent governing body of the
Company on a fully-diluted basis; or


(B)  during any period of twenty four (24) consecutive months, a majority of the
members of the Board or other equivalent governing body of the Company cease to
be composed of individuals (1) who were members of that Board or equivalent
governing body on the first day of such period, (2) whose election or nomination
to that Board or equivalent governing body was approved by individuals referred
to in clause (1) above constituting at the time of such election or nomination
at least a majority of that Board or equivalent governing body, or (3) whose
election or nomination to that Board or other equivalent governing body was
approved by individuals referred to in clauses (1) and (2) above constituting at
the time of such election or nomination at least a majority of that Board or
equivalent governing body (excluding, in the case of both clause (2) and clause
(3), any individual whose initial nomination for, or assumption of office as, a
member of that Board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board); or


(C) any person or two or more persons acting in concert shall have acquired, by
contract or otherwise, control over the equity securities of the Company
entitled to vote for members of the Board or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities; or


(D) the Company sells or transfers (other than by mortgage or pledge) all or
substantially all of its properties and assets to, another “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act).


(ii)  Notwithstanding any provision of this Agreement to the contrary, in the
event of a Change in Control, your Share Appreciation Rights, if not already
vested under Section 1(b) above, will vest in full at the time of the Change in
Control.
 
(iii)  In connection with the Change in Control, the Company may, on not less
than 20 days’ notice to you, provide that any portion of your Share Appreciation
Rights which have not been exercised prior to or in connection with the Change
in Control will be forfeited.  In lieu of requiring such exercise, the Company
may provide for the cancellation of your Share Appreciation Rights in exchange
for a payment equal to the excess (if any) of the consideration per share of
common stock receivable in connection with such Change in Control over the
Exercise Price, which amount, plus accrued interest thereon, shall be paid to
you in accordance with the terms of the Change in Control.
 
(d)  Termination of Share Appreciation Rights.  In no event shall any part of
your Share Appreciation Rights be exercisable after the Expiration Date set
forth in paragraph 1(a). If your employment with the Company and/or its
Subsidiaries terminates for any reason, that portion of your Share Appreciation
Rights that is not vested and exercisable on the date of termination of your
employment shall expire and be forfeited. The portion of your Share Appreciation
Rights that is vested and exercisable on the date of such termination shall, to
the extent not theretofore exercised, expire on the 90th day after such date of
termination.
 
(e)  Exercisability/Vesting in Event of Death.  Notwithstanding any provision of
this Agreement to the contrary, if your employment with the Company and/or its
Subsidiaries terminates as a result of your death, then your Share Appreciation
Rights, if not already vested under Section 1(b) above, will vest in full as of
the date of death and may be exercised by the persons described in Section 4
below, but only within the period ending on the earlier of (1) the date [twelve
(12)] months following the date of death or (2) the Expiration Date set forth in
paragraph 1(a).  If, after death, the Share Appreciation Rights are not
exercised within the time specified herein, the Share Appreciation Rights shall
expire and be forfeited.
 
2. Procedure for Share Appreciation Rights Exercise.
 
You may, at any time or from time to time, to the extent permitted hereby,
exercise all or any portion of your vested portion of your Share Appreciation
Rights by delivering, to the attention of the Company’s General Counsel at the
address set forth in paragraph 9 below, written notice to the Company of the
number of Share Appreciation Rights to be exercised.  The Company may delay
effectiveness of any exercise of your Share Appreciation Rights for such period
of time as may be necessary to comply with any legal or contractual provisions
to which it may be subject relating to the issuance of its securities, it being
understood that such exercise shall be effective immediately upon completion of
such compliance notwithstanding the occurrence of the Expiration Date.
 
3. Payment for Share Appreciation Rights.
 
Upon your exercise of the Share Appreciation Rights, the Company shall pay you
in SAR Shares an amount equal to the quotient of (i) the product of (x) the
positive difference (if any) between the Fair Market Value of a SAR Share on the
exercise date and the Exercise Price, multiplied by (y) the number of Share
Appreciation Rights being exercised, divided by (ii) the Fair Market Value of a
SAR Share on the exercise date, rounded down to the nearest whole share. Any
fractional SAR Shares shall be forfeited.
 
4. Share Appreciation Rights Not Transferable.
 
Your Share Appreciation Rights are personal to you and are not transferable by
you, other than by will or by the laws of descent and distribution. During your
lifetime, only you (or your guardian or legal representative) may exercise your
Share Appreciation Rights. In the event of your death, your Share Appreciation
Rights may be exercised only by the executor or administrator of your estate or
the person or persons to whom your rights under the Share Appreciation Rights
shall pass by will or by the laws of intestate succession.
 
5. Conformity with Plan.
 
Your Share Appreciation Rights are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan, the terms and conditions
of which are incorporated herein by reference. Any inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the Plan. By
executing and returning a copy of this Agreement, you acknowledge your receipt
of this Agreement and the Plan and agree to be bound by all the terms of this
Agreement and the Plan.
 
6. Rights of Participants.
 
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company and/or its Subsidiaries to terminate your employment at any time
(with or without cause), or confer upon you any right to continue in the employ
of the Company and/or its Subsidiaries for any period of time or to continue to
receive your current (or other) rate of compensation, Nothing in this Agreement
shall confer upon you any right to be selected to receive additional awards
under the Plan or otherwise.
 
7. Withholding of Taxes.
 
The Company may, if necessary or desirable, withhold from any amounts due and
payable to you by the Company or a Subsidiary (or secure payment from you in
lieu of withholding) the amount of any withholding or other tax due from the
Company or Subsidiary with respect to the issuance or exercise of your Share
Appreciation Rights, and the Company may defer such issuance or exercise unless
indemnified by you to its satisfaction against the payment of any such amount.
 
8. Adjustments.
 
In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of your
rights under this Share Appreciation Rights Agreement, then the Committee shall
make such equitable changes or adjustments as it deems appropriate and adjust,
in such manner as it deems equitable, any or all of: (i)  the number and kinds
of SAR Shares, other securities or other consideration subject to the Share
Appreciation Rights; and (ii) the Exercise Price of the Share Appreciation
Rights.  In the event that the Company shall declare an extraordinary cash
dividend, then the Committee shall in its discretion either (i) pay you cash on
the payment date of such dividend in an amount equal to the number of SAR Shares
represented by the vested portion of your Share Appreciation Rights multiplied
by the per share amount of such extraordinary cash dividend and to the extent
these Share Appreciation Rights are not then fully vested make similar
additional payments in the future when and as the remaining portion of these
Share Appreciation Rights vest; or (ii) reduce the Exercise Price of your Share
Appreciation Rights by an amount equal to the per share extraordinary dividend;
or (iii) make such other adjustment as the Committee determines would provide
you a substantially similar benefit.
 
9. Notice.
 
Any notice required or permitted to be given to the Company under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Company as follows:
 
Vail Resorts, Inc.
390 Interlocken Crescent
Suite 1000
Broomfield, Colorado 80021
Attention:  General Counsel
l0. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado without reference to the principles of conflict of laws.
 
11. Code Section 409A.
 
It is intended that this award of Share Appreciation Rights comply with Code
Section 409A and the guidance promulgated thereunder regarding the permissible
deferral of compensation under the grant of Share Appreciation Rights.
 
(Signature Page Follows)
 

 
 

--------------------------------------------------------------------------------

 

To confirm your understanding and acceptance of the terms and provisions set
forth in this Agreement, please execute the extra copy of this Agreement in the
space below and return it to the attention of the Company’s General Counsel at
the address set forth in paragraph 9 above.
 
Very truly yours,
 
VAIL RESORTS, INC.
 


 
By:  __________________________
Name: ________________________
Title: _________________________
 
The undersigned hereby acknowledges that he or she has read this Agreement and
has received a copy of the Plan and hereby agrees to be bound by all the
provisions set forth in this Agreement and in the Plan,
 
_______________________________
[Name of Employee]


Date: __________________________


 







